DETAILED ACTION
This is the first Office action on the merits and is responsive to the originally filed papers and the preliminary amendment on 08/12/2020.  The preliminary amendment has been entered and considered by the examiner.  Claims 1-20 are currently pending and examined below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The substitute specification filed 08/12/2020 has been entered because it conforms to 37 CFR 1.125(b) and (c).
The disclosure is objected to because of the following informalities: 
the pages of the specification including claims and abstract must be numbered consecutively, and
the paragraphs of the specification, other than in the claims or abstract, should be individually and consecutively numbered using Arabic numerals, so as to unambiguously identify each paragraph.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a positioning unit configured to acquire a current location of the UAV in real time” in claim 1 (as positioning unit 110 in Fig. 1, [0013]-[0015] of the US PGPub 2020/0393593 A1); 
“a magnetic survey unit configured to acquire current magnetic survey data” in claim 1 (as magnetic survey unit 120 in Fig. 1, [0013]-[0015] of the US PGPub 2020/0393593 A1); 
“a data acquisition unit configured to acquire current geological and geophysical data” in claims 1 and 6-20 (as data acquisition unit 130 in Fig. 1, [0013]-[0015] of the US PGPub 2020/0393593 A1); 
“an attitude acquisition unit configured to acquire current attitude data” in claim 1 (as attitude acquisition unit 140 in Fig. 1, [0013]-[0015] of the US PGPub 2020/0393593 A1);
“a processing unit configured to obtain the current magnetic survey data, the current geological and geophysical data, and the current attitude data when the current location of the UAV is a preset detection point” in claims 1-4, 6, and 8-15 (as processing unit 150 in Fig. 1, [0013]-[0019], [0021], [0024]-[0026], [0030], [0036]-[0038], [0043]-[0045], [0047] of the US PGPub 2020/0393593 A1);
 “a magnetic survey coupling unit configured to denoise the current magnetic survey data and return the denoised current magnetic survey data to the processing unit” in claims 2 and 3 (in [0017], [0019]-[0025] of the US PGPub 2020/0393593 A1); 
“a mode determining subunit configured to determine a flight mode of the UAV based on the current attitude data” in claim 3 (in [0021]-[0023] of the US PGPub 2020/0393593 A1); 
“a magnetic interference obtaining subunit configured to obtain a magnetic interference value corresponding to the flight mode based on the flight mode and a preset relationship between flight modes and magnetic interference values” in claim 3 (in [0021], [0023]-[0024] of the US PGPub 2020/0393593 A1); 
“a coupling subunit configured to denoise the current magnetic survey data based on the magnetic interference value and return the de-noised current magnetic survey data to the processing unit” in claim 3 (in [0021], [0024] of the US PGPub 2020/0393593 A1);
“a fluctuation flight unit configured to input the current location and current geological and geophysical data transmitted by the processing unit into a path prediction model to obtain fluctuation flight data output by the path prediction model” in claims 4 and 5 (in [0026]-[0030], [0032], [0035] of the US PGPub 2020/0393593 A1); 
“a flight control unit configured to control the flight of the UAV based on the fluctuation flight data” in claim 4 (in [0026]-[0027], [0030] of the US PGPub 2020/0393593 A1);
“a geological and geophysical recognition unit configured to input the current geological and geophysical data transmitted by the processing unit into a geological and geophysical recognition model” in claims 6 and 7 (in [0036]-[0039], [0041]-[0042]of the US PGPub 2020/0393593 A1); 
 “a modeling unit configured to construct a three-dimensional geological and geophysical model based on the geological and geophysical recognition result transmitted by the geological and geophysical recognition unit” in claim 7 (in [0041]-[0042] of the US PGPub 2020/0393593 A1).
“a communication unit configured to send at least one of the current magnetic survey data, the current geological and geophysical data, and the current attitude data to a ground unit” in claims 8-15 (in [0043]-[0045], [0047]-[0048] of the US PGPub 2020/0393593 A1); and
“a ground unit” in claims 8-15 (in [0043]-[0047] of the US PGPub 2020/0393593 A1). 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 3, line 2, the recitation “magnetic survey coupling unit” lacks proper antecedent basis in the claim. The recitation of “magnetic survey coupling unit” first appeared in claim 2. It appears claim 3 should depend from claim 2 to correct the lack of antecedent basis for the recitation of “magnetic survey coupling unit”.  
Appropriate corrections are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because 
Step 1: Claims 1-20 are directed to an integrated system.  The claims fall within at least one of the four categories of patent eligible subject matter.
Step 2A - Prong 1: Claim 1 recites the limitation of obtaining current magnetic survey data, current geological and geophysical data, and current attitude data respectively acquired by the magnetic survey unit, the data acquisition unit, and the attitude acquisition unit, when the current location of the UAV is a preset detection point.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by the integrated system”.  That is, other than reciting “by the integrated system” nothing in the claim precludes the step from practically being performed in the mind.  For example, other than “by the integrated system” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of “by the integrated system” does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process.    
Step 2A - Prong 2: Claim 1 recites the additional element of acquiring a current location of the UAV in real time.  The step recited is at a high level of generality, therefore acting as a generic computer to perform the abstract idea.  The system is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  The additional limitation is no more than mere instructions to apply the exception using a computer (the integrated system).  Accordingly, even in combination, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B: As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than a mere instruction to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instruction to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.
Claims 2-7 and 16-20 do not contain limitations that render the subject matter eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhdanov et al. (US 9964653 B2; hereinafter Zhdanov).

Regarding claim 1, Zhdanov discloses:
An integrated system (system; Fig. 3) for geological and geophysical survey based on an unmanned aerial vehicle (UAV) (aircraft 2; Fig. 1), comprising a positioning unit (GPS 18; Fig. 3), a magnetic survey unit (geophysical sensor systems 21; Fig. 3), a data acquisition unit (data acquisition system 22; Fig. 3), an attitude acquisition unit (LIDAR altimetry 19 and radar altimetry 20; Fig. 3), and a processing unit (processor 24; Fig. 3), wherein the positioning unit, the magnetic survey unit, the data acquisition unit, and the attitude acquisition unit are connected to the processing unit (GPS 18, geophysical sensor systems 21, data acquisition system 22, LIDAR altimetry 19 and radar altimetry 20 are connected to processor 24; Fig. 3); 
the positioning unit is configured to acquire a current location of the UAV in real time (GPS 18 is used in the real time volume imaging system; Fig. 3, [0048]); and 
the processing unit is configured to obtain current magnetic survey data, current geological and geophysical data, and current attitude data respectively acquired by the magnetic survey unit, the data acquisition unit, and the attitude acquisition unit, when the current location of the UAV is a preset detection point (processor 24 receives data from geophysical sensor systems 21, data acquisition system 22, LIDAR altimetry 19 and radar altimetry 20, and GPS 18 at one measurement position along one survey line; Figs. 1 and 3, [0017]).

Regarding claim 4, Zhdanov discloses:
further comprising a fluctuation flight unit (controller controlling aircraft 2; Fig. 1) and a flight control unit (controller controlling aircraft 2; Fig. 1)(aircraft 2 moves along a survey line L(t) 4 at some elevation above the surface of an examined medium 5; Fig. 1, [0047]), wherein 
the processing unit is connected to the fluctuation flight unit and the flight control unit (processor 24 receives data from aircraft 2 moving along a survey line L(t) 4 at some elevation above the surface of an examined medium 5; [0046], [0049]); 
the fluctuation flight unit is configured to input the current location and current geological and geophysical data transmitted by the processing unit into a path prediction model to obtain fluctuation flight data (movement along a survey line L(t) 4 at some elevation above the surface of an examined medium 5; [0046]) output by the path prediction model, wherein the path prediction model is obtained through training based on sample locations, sample geological and geophysical data (examined medium 5; Fig. 1), and sample fluctuation flight data (surface of an examined medium 5 that may be characterized by a homogeneous terrain density 6 with an anomalous density distribution 7 superimposed upon it; [0046]); and 
the flight control unit is configured to control the flight of the UAV based on the fluctuation flight data (aircraft 2 moving along a survey line L(t) 4 at some elevation above the surface of an examined medium 5; [0046]).

Regarding claim 5, Zhdanov discloses:
wherein the fluctuation flight unit is specifically configured to: 
input the current geological and geophysical data into a terrain recognition sub-model in the path prediction model to obtain terrain data output (terrain density 6; Fig. 1) by the terrain recognition sub-model (surface of an examined medium 5 that may be characterized by a homogeneous terrain density 6 with an anomalous density distribution 7 superimposed upon it; [0046]); and 
obtain the fluctuation flight data based on the current location, the terrain data, and a preset flying height (aircraft 2 moving along a survey line L(t) 4 at some elevation above the surface of an examined medium 5; [0046]).

Regarding claim 6, Zhdanov discloses:
further comprising a geological and geophysical recognition unit (processor 24; Fig. 3), wherein the geological and geophysical recognition unit is connected to the processing unit; and 
the geological and geophysical recognition unit is configured to input the current geological and geophysical data transmitted by the processing unit into a geological and geophysical recognition model (processor 24 receives data from data acquisition system 22 and form digital elevation model 33; Fig. 3, [0050]), and obtain a recognition result (terrain data; [0050]) output by the geological and geophysical recognition model, wherein the geological and geophysical recognition model is obtained through training based on the sample geological and geophysical data and sample geological recognition results (The processor 24 may merge high resolution terrain data such as that obtained from LiDAR measurements during a survey 31 and low resolution terrain data, such as that obtained from a public geospatial database such as SRTM 32 to form a digital elevation model 33 of the survey area and an area 10 km (or other area size) from the perimeter of the survey area; [0050]).

Regarding claim 7, Zhdanov discloses:
further comprising a modeling unit (processor 24; Fig. 3), wherein the modeling unit is connected to the geological and geophysical recognition unit; and -4-Attorney Docket No. 63234-6
the modeling unit is configured to construct a three-dimensional geological and geophysical model based on the geological and geophysical recognition result transmitted by the geological and geophysical recognition unit (The processor 24 may merge high resolution terrain data such as that obtained from LiDAR measurements during a survey 31 and low resolution terrain data, such as that obtained from a public geospatial database such as SRTM 32 to form a digital elevation model 33 of the survey area and an area 10 km (or other area size) from the perimeter of the survey area, DEM is 3D; [0050]).

Regarding claims 8-14, Zhdanov discloses:
further comprising a communication unit (communication system 23; Fig. 3), wherein the communication unit is connected to the processing unit (Fig. 3); and 
the communication unit is configured to send at least one of the current magnetic survey data, the current geological and geophysical data, and the current attitude data to a ground unit (communication system 23 exchanges information with one or more external devices, processor 24 may be one or more processing units in one or more locations, thus there can be an external processing unit; [0049]).

Regarding claim 15, Zhdanov discloses:
wherein the communication unit is further configured to transmit, to the processing unit, a control instruction sent by the ground unit (communication system 23 exchanges information with one or more external devices, processor 24 may be one or more processing units in one or more locations, thus there can be an external processing unit that performs the functions of processor 24; [0049]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhdanov in view of Slocum et al. (US 20190018164 A1; hereinafter Slocum).

Regarding claim 2, Zhdanov does not specifically disclose:
further comprising a magnetic survey coupling unit, wherein the magnetic survey coupling unit is connected to the processing unit; and 
the magnetic survey coupling unit is configured to denoise the current magnetic survey data and return the denoised current magnetic survey data to the processing unit.

However, Slocum discloses:
further comprising a magnetic survey coupling unit (processor 112; Fig. 5), wherein the magnetic survey coupling unit is connected to the processing unit (processor 112; Fig. 5); and 
the magnetic survey coupling unit is configured to denoise the current magnetic survey data and return the denoised current magnetic survey data to the processing unit (The processor-executable instructions then cause the processor to process the total field magnitude data, and the location, time, and inertial data from each of the magnetometer measurement instruments 12 to generate the magnetic vertical gradient data. This processing step may include adjusting for background noise or interpolating data; [0033]).

Zhdanov and Slocum are both considered to be analogous because they are in the same field of geophysical survey.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhdanov’s geophysical survey to further incorporate Slocum’s geophysical survey for the advantage of adjusting background noise which results in a better magnetic field survey data (Slocum’s [0033]).

Regarding claim 3, Zhdanov does not specifically disclose:
wherein the magnetic survey coupling unit comprises a mode determining subunit, a magnetic interference obtaining subunit, and a coupling subunit, wherein 
the mode determining subunit is configured to determine a flight mode of the UAV based on the current attitude data; the magnetic interference obtaining subunit is configured to obtain a magnetic interference value corresponding to the flight mode based on the flight mode and a preset relationship between flight modes and magnetic interference values; and the coupling subunit is configured to denoise the current magnetic survey data based on the magnetic interference value and return the de-noised current magnetic survey data to the processing unit.

However, Slocum discloses:
wherein the magnetic survey coupling unit (processor 112; Fig. 5) comprises a mode determining subunit, a magnetic interference obtaining subunit, and a coupling subunit, wherein 
the mode determining subunit is configured to determine a flight mode of the UAV based on the current attitude data (aircraft flight path is controlled based on altitudes and magnetic anomalies; [0036]-[0037]); the magnetic interference obtaining subunit is configured to obtain a magnetic interference value corresponding to the flight mode based on the flight mode and a preset relationship between flight modes and magnetic interference values (The aircraft is in flight, the processor-executable instructions then cause the processor to process the total field magnitude data, and the location, time, and inertial data from each of the magnetometer measurement instruments 12 to generate the magnetic vertical gradient data. This processing step may include adjusting for background noise or interpolating data; [0028], [0033]); and the coupling subunit is configured to denoise the current magnetic survey data based on the magnetic interference value and return the de-noised current magnetic survey data to the processing unit (This processing step may include adjusting for background noise or interpolating data; [0033]).

Zhdanov and Slocum are both considered to be analogous because they are in the same field of geophysical survey.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhdanov’s geophysical survey to further incorporate Slocum’s geophysical survey for the advantage of adjusting background noise which results in a better magnetic field survey data (Slocum’s [0033]).

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhdanov in view of Giuffrida et al. (US 20120007982 A1; hereinafter Giuffrida).

Regarding claims 16-20, Zhdanov does not specifically disclose:
wherein the data acquisition unit comprises an airborne oblique photography system, an airborne image transmission system, and an airborne lidar system, wherein the airborne oblique photography system is configured to acquire current image data, the airborne image transmission system is configured to acquire current video data, and the airborne lidar system is configured to acquire current point cloud data; and 
correspondingly, the current geological and geophysical data comprises the current image data, the current video data, and the current point cloud data.

However, Giuffrida discloses:
wherein the data acquisition unit (sensor capture system 40; [0185]) comprises an airborne oblique photography system (oblique color cameras 302/304; Fig. 19, [0185]), an airborne image transmission system (motion video camera 312; Fig. 19, [0185]), and an airborne lidar system (LiDAR system 310; Fig. 19, [0185]-[0190]), wherein the airborne oblique photography system is configured to acquire current image data, the airborne image transmission system is configured to acquire current video data, and the airborne lidar system is configured to acquire current point cloud data (sensor capture system 40 captures sensor data using 302/304, 312, 310; [0185]); and 
correspondingly, the current geological and geophysical data comprises the current image data, the current video data, and the current point cloud data (sensor data for geo-references; [0028]).

Zhdanov and Giuffrida are both considered to be analogous because they are in the same field of geophysical survey.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhdanov’s geophysical survey to further incorporate Giuffrida’s geophysical survey using oblique cameras, video cameras and LiDAR sensors for the advantage of full geo-referencing which results more accurate measurements (Giuffrida’s [0188]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Humphrey et al. (US 7542850 B2) discloses a method and system for synchronizing geophysical survey data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665